     Case: 1:19-cv-02255 Document #: 16 Filed: 07/30/19 Page 1 of 1 PageID #:38

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Howard Cohan
                                Plaintiff,
v.                                                 Case No.: 1:19−cv−02255
                                                   Honorable Matthew F. Kennelly
AAA Hospitality, LLC
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Pursuant to the notice
of voluntary dismissal, case is dismissed with prejudice. The 7/31/2019 status hearing is
vacated. Civil case terminated. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
